Citation Nr: 1222197	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for chronic facet syndrome of the lumbar spine, status post fusion with subsequent surgery for hardware removal (low back disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to September 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that where a claimant raises the question of unemployability due to the disability for which an increased rating is sought, then he has additionally raised a derivative TDIU claim that must be adjudicated along with the increased-rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) similarly held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).  In his October 2007 notice of disagreement (NOD), the Veteran claimed that he cannot work due chiefly to his service-connected low back disability.  The Board therefore has assumed jurisdiction over this additional TDIU claim.  In Mayhue v. Shinseki, 24 Vet App 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice, reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial-rating claim.  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim, if it requires further development before being decided, does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the underlying claim for a higher rating for the low back disability also requires further development before being decided on appeal, so it, too, is being remanded.

The Board also sees that the statement of the case (SOC) included three other claims:  (1) for a compensable rating for bilateral hearing loss; (2) for a compensable rating for sebaceous cysts; and (3) for service connection for a visual disorder.  However, unlike the claim concerning the rating for his low back disability, the Veteran did not, in response to the SOC, file a timely substantive appeal (e.g., a VA Form 9 or equivalent statement) concerning these other claims to complete the steps necessary to perfect an appeal of these other claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2011).

In a precedent case, Percy v. Shinseki, 23 Vet. App. 37 (2009), the appeal similarly involved the question of whether the requirement that a claimant file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3) is a jurisdictional predicate to the Board's adjudication of a matter, particularly in light of the Supreme Court's decision in Bowles v. Russell, 551 U.S. 2005 (2007), which had held that jurisdictional time periods for taking an appeal may not be extended for equitable reasons (i.e., equitably tolled).

Under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 (Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct - such as trickery; however, Bailey does require the Appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William)Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364.

In distinguishing Bowles, the Court held in Percy that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The CAVC specifically noted that, while section 7105(d)(3) provides that the agency or original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the CAVC held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  While the Board's regulations refer to the timely filing of a substantive appeal as constituting a jurisdictional question, the Court stated that it need not provide any deference to this interpretation given that the statute is clear on its face.

Here, though, it was not so much a question of the Veteran not having filed a timely substantive appeal concerning these other claims as it was him not even bothering to file a substantive appeal concerning these other claims or indicate any such intent to do so.  He therefore was never led to believe these other claims were also on appeal to the Board.  Indeed, to the contrary, the RO actively took steps to close out the initiated, but uncompleted, appeal of these other claims.  See June 2009 supplemental SOC (SSOC) and Certification of Appeal (VA Form 8) dated July 2009.  The requirement that there be a substantive appeal concerning these other claims, therefore, is not waived.  The facts of this case are clearly distinguishable from those in Percy, because in this appeal the Veteran was not misled by actions on the part of VA into believing that he had perfected an appeal as to the other three issues.  Moreover, in his August 2008 substantive appeal (on VA Form 9), he himself limited his appeal to his claimed entitlement to a rating higher than 20 percent for his low back disability.  It was not until much more recently in his representative's May 2012 Informal Hearing Presentation, so nearly four years after that substantive appeal, that all four issues were listed as supposedly on appeal and each additionally addressed.  So the Board is not excusing this inordinate delay in further commenting on these other claims and, instead, is only addressing the claims for a higher rating for the low back disability and the derivative TDIU.


REMAND

Unfortunately, a remand of these claims concerning the low back disability and TDIU is required before deciding these claims on appeal.  Although the Board sincerely regrets the additional delay that will result from this remand of these claims, it is necessary to ensure there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.

On the VA Form 9, the Veteran and his representative pointed out the Veteran is wheelchair bound on account of the degeneration of the nerves in his lumbar spine and the sciatic nerve in his right lower extremity.  These contentions suggest a considerably higher level of disability and impairment than were shown during the February 2006 VA compensation examination when the Veteran was still able to walk and no specific neurological damage of his lower extremities was identified.  However, at the time of that examination, range-of-motion testing could not be performed.  Subsequent private records do show weakness of the lower extremities, but the Veteran has had orthopedic problems involving his right knee - including a torn lateral meniscus as well as a torn anterior crusciate ligament.  In addition, he has suffered a stroke.  Besides that, he has at least bladder, and possibly bowel, incontinence.  Elsewhere on the VA Form 9, he and his representative requested that Dr. S be contacted and asked to provide his records as well as a letter of diagnosis and medical opinion.


In the more recent Informal Hearing Presentation, the Veteran's representative requested another VA compensation examination - but concerning a claim not currently on appeal.  Therefore, while the Board observes from the record that the Veteran has significant medical problems for which special monthly pension (SMP) based on the need of aid and attendance has been granted, the representative has indicated the Veteran is generally willing and able to report for another VA compensation examination specifically concerning these low back and TDIU claims.  It certainly would be useful to have a medical assessment regarding the claimed increase in disability of his low back as well as claimed sciatic impairment and indicated bladder/bowel impairment.  That said, if he cannot be examined for any reasons, a medical opinion regarding his low back disability, neurological impairment of his lower extremities, and any other neurological impairment to include bladder/bowel dysfunction nonetheless should be obtained from the VA examiner to the extent possible.  The Veteran also is invited to submit an opinion from Dr. S and, pursuant to the duty to assist him with his claims, VA if necessary will try and obtain this doctor's records for him.  38 C.F.R. § 3.159(c)(1)

The claim for a higher rating for the low back disability and the derivative claim for a TDIU are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  A medical opinion also would be helpful concerning whether the Veteran is unemployable, meaning incapable of obtaining and maintaining substantially gainful employment, if only his service-connected disabilities are considered.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran an updated VCAA letter pertaining to his derivative claim for a TDIU.  Also complete any necessary further development of this claim, such as by having him complete and submit a formal TDIU application (VA Form 21-8940) recounting his employment history, level of education, etc.

2.  Also invite the Veteran to submit a supporting medical opinion regarding his low back disability from Dr. Singh or any other medical provider aware of the severity of this disability, including in terms of its affect, if any, on his ability to obtain and maintain substantially gainful employment versus just marginal employment.

3.  After securing the appropriate medical release, obtain and associate with the claims file copies of all additional clinical records identified that are not already in the claims file, including concerning the Veteran's treatment for his low back from Dr. Singh.


4.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the low back disability.  The claims file must be made available to and reviewed by the examiner for the pertinent history of this disability.  All indicated tests and studies should be performed and all findings and diagnoses reported in detail.

The examiner is specifically requested to report the range of motion of the low back in degrees of arc, also specifying, in comparison, normal range of motion.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran demonstrates limitation of motion, the examiner must specifically comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning his low back and offer an opinion as to whether there is adequate objective pathology present to support these subjective complaints.  

To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during 
flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  This, for example, would include specifying at what point the Veteran begins experiencing pain in his range of motion.

It also should be clarified whether he has ankylosis of this segment (thoracolumbar) of his spine and, if he does, whether it is favorable versus unfavorable.

The examiner should also assess whether the Veteran has any neurological manifestations associated with his low back disability - but especially including any sciatica or radiculopathy or any bowel and bladder dysfunction.  If he does, then also comment on the severity of this additional disability, again, assuming it is associated with the low back disability so part and parcel of it or a residual complication.

Also, if possible, the examiner should indicate whether the Veteran has had incapacitating episodes during the last 12 months and, if so, the number of episodes and the duration of them.*

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS), i.e., disc disease, that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also address whether the Veteran's combined service-connected low back, skin, and hearing loss disabilities are so disabling as to render him unemployable, meaning incapable of obtaining and maintaining employment that is substantially gainful versus just marginal when not considering his age and the effects of disabilities that are not service connected.

If the Veteran cannot be examined, such as because of his simple inability to perform the testing and maneuvers that would be required to make the above determinations, then the VA examiner should provide an opinion or estimation as to the inquiries above based on a review of the claims file.

It is most essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

5.  Review the report of the examination to ensure it contains the necessary responses to the questions posed.  If not, then take corrective action.  38 C.F.R. § 4.2.

6.  Then readjudicate the claim for a higher rating for the low back disability in light of all additional evidence.   Also adjudicate the derivative TDIU claim.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) concerning these claims and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

